
	

113 S1084 IS: Streamlining Energy Efficiency for Schools Act of 2013
U.S. Senate
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1084
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2013
			Mr. Udall of Colorado
			 (for himself and Ms. Collins) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation
		  Act to establish the Office of Energy Efficiency and Renewable Energy as the
		  lead Federal agency for coordinating Federal, State, and local assistance
		  provided to promote the energy retrofitting of schools.
	
	
		1.Short titleThis Act may be cited as the
			 Streamlining Energy Efficiency for
			 Schools Act of 2013.
		2.Coordination of energy retrofitting
			 assistance for schoolsSection
			 392 of the Energy Policy and Conservation Act (42 U.S.C. 6371a) is amended by
			 adding at the end the following:
			
				(e)Coordination of energy retrofitting
				assistance for schools
					(1)Definition of schoolIn this subsection, the term
				school means—
						(A)an elementary school or secondary school
				(as defined in section 9101 of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 7801));
						(B)an institution of higher education (as
				defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C.
				1002(a));
						(C)a school of the defense dependents’
				education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C.
				921 et seq.) or established under section 2164 of title 10, United States
				Code;
						(D)a school operated by the Bureau of Indian
				Affairs;
						(E)a tribally controlled school (as defined in
				section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511));
				and
						(F)a Tribal College or University (as defined
				in section 316(b) of the Higher Education Act of 1965 (20 U.S.C.
				1059c(b))).
						(2)Designation of lead agencyThe Secretary, acting through the Office of
				Energy Efficiency and Renewable Energy, shall act as the lead Federal agency
				for coordinating and disseminating information on existing Federal programs and
				assistance that may be used to help initiate, develop, and finance energy
				efficiency, renewable energy, and energy retrofitting projects for
				schools.
					(3)RequirementsIn carrying out coordination and outreach
				under paragraph (2), the Secretary shall—
						(A)in consultation and coordination with the
				appropriate Federal agencies, carry out a review of existing programs and
				financing mechanisms (including revolving loan funds and loan guarantees)
				available in or from the Department of Agriculture, the Department of Energy,
				the Department of Education, the Department of the Treasury, the Internal
				Revenue Service, the Environmental Protection Agency, and other appropriate
				Federal agencies with jurisdiction over energy financing and facilitation that
				are currently used or may be used to help initiate, develop, and finance energy
				efficiency, renewable energy, and energy retrofitting projects for
				schools;
						(B)establish a Federal cross-departmental
				collaborative coordination, education, and outreach effort to streamline
				communication and promote available Federal opportunities and assistance
				described in subparagraph (A), for energy efficiency, renewable energy, and
				energy retrofitting projects that enables States, local educational agencies,
				and schools—
							(i)to use existing Federal opportunities more
				effectively; and
							(ii)to form partnerships with Governors, State
				energy programs, local educational, financial, and energy officials, State and
				local government officials, nonprofit organizations, and other appropriate
				entities, to support the initiation of the projects;
							(C)provide technical assistance for States,
				local educational agencies, and schools to help develop and finance energy
				efficiency, renewable energy, and energy retrofitting projects—
							(i)to increase the energy efficiency of
				buildings or facilities;
							(ii)to install systems that individually
				generate energy from renewable energy resources;
							(iii)to establish partnerships to leverage
				economies of scale and additional financing mechanisms available to larger
				clean energy initiatives; or
							(iv)to promote—
								(I)the maintenance of health, environmental
				quality, and safety in schools, including the ambient air quality, through
				energy efficiency, renewable energy, and energy retrofit projects; and
								(II)the achievement of expected energy savings
				and renewable energy production through proper operations and maintenance
				practices;
								(D)develop and maintain a single online
				resource Web site with contact information for relevant technical assistance
				and support staff in the Office of Energy Efficiency and Renewable Energy for
				States, local educational agencies, and schools to effectively access and use
				Federal opportunities and assistance described in subparagraph (A) to develop
				energy efficiency, renewable energy, and energy retrofitting projects;
				and
						(E)establish a process for recognition of
				schools that—
							(i)have successfully implemented energy
				efficiency, renewable energy, and energy retrofitting projects; and
							(ii)are willing to serve as resources for other
				local educational agencies and schools to assist initiation of similar
				efforts.
							(4)ReportNot later than 180 days after the date of
				enactment of this subsection, the Secretary shall submit to Congress a report
				describing the implementation of this subsection.
					(5)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection such sums as are
				necessary for each of fiscal years 2014 through
				2018.
					.
		
